Label Matrix for Case    17-13171-SDM
                  local noticing        Doc4-County
                                             45-1 Electric
                                                      Filed 10/30/18 Entered 10/30/18   14:18:16
                                                                                   Alliance Collection Desc
                                                                                                       Serv.
0537-1                                        Creditor
                                           P.O. Box 351  Matrix  Page 1 of 2       600 W. Main St.
Case 17-13171-JDW                          Columbus, MS 39703-0351                    Suite A
Northern District of Mississippi                                                      Tupelo, MS 38804-3733
Aberdeen
Fri Sep 8 09:13:45 CDT 2017
Altair OH XIII, LLC                        Atlas Acquisitions, LLC.                   Babers Leasing
c/o Weinstein, Pinson and Riley, PS        294 Union Street                           1928 Military Road
2001 Western Avenue, Suite 400             Hackensack, NJ 07601-4303                  Columbus, MS 39701-3641
Seattle, WA 98121-3132


(p)BANCORPSOUTH                            CMRE Financial Services                    (p)CREDIT ACCEPTANCE CORPORATION
BANKRUPTCY DEPARTMENT                      3075 E. Imperial Hwy #200                  25505 WEST 12 MILE ROAD
P O BOX 4360                               Brea, CA 92821-6753                        SOUTHFIELD MI 48034-8316
TUPELO MS 38803-4360


Cash Net USA                               Cerastes, LLC                              Check Into Cash
175 West Jackson Boulevard                 2001 Western Avenue                        2240 Rabbit Dr
Suite 1000                                 Suite 43                                   Suite 800
Chicago, IL 60604-2863                     Seattle, WA 98121-2163                     Tupelo, MS 38801-3164


(c)CLAY COUNTY MEDICAL CENTER              Credit Acceptance                          William C. Cunningham
150 MEDICAL CENTER DR                      P.O. Box 513                               P.O. Box 624
WEST POINT MS 39773-0428                   Southfield, MI 48037-0513                  Columbus, MS 39703-0624



DHS Digestive Health Specialist            Enhanced Recovery Corporation              Express Cash
589 Garfield Street                        8014 Bayberry Rd                           672 N. Jackson St.
Tupelo, MS 38801-6301                      Jacksonville, FL 32256-7412                Houston, MS 38851-1613



Franklin Collection Service                Harbor Financial of Houston                Heritage OB GYN
P.O. Box 3910                              229 North Jackson Street                   P.O. Box 1611
Tupelo, MS 38803-3910                      Houston, MS 38851-2214                     Tupelo, MS 38802-1611



Houston Check Cashiers                     Christine Bowens Huggins                   Jefferson Capital Systems, LLC
686 N. Jackson St.                         429 East Hamilton Street                   P.O. Box 23051
Houston, MS 38851-1613                     Houston, MS 38851-1906                     Saint Cloud, MN 56303



MSCB                                       Midland Funding                            North MS Medical Clinic
P.O. Box 1567                              MCM Dept. 12421                            P.O. Box 4300
Paris, TN 38242-1567                       P.O. Box 603                               Tupelo, MS 38803-4300
                                           Oaks, PA 19456-0603


North Ms Medical Center                    Okolona Family Medical Clinic              Patient Account Services
830 Gloster St                             521 West Drive                             1300 Riverplace Blvd
Tupelo, MS 38801-4996                      Okolona, MS 38860-1625                     Suite 300
                                                                                      Jacksonville, FL 32207-9018
                 Case
(p)PORTFOLIO RECOVERY   17-13171-SDM
                      ASSOCIATES LLC            DocQuantum3
                                                     45-1 Group
                                                              Filed
                                                                 LLC 10/30/18 Entered 10/30/18
                                                                                            R & R14:18:16
                                                                                                  Finance                    Desc
PO BOX 41067                                          Creditor
                                                   P.O. Box 788  Matrix   Page 2 of 2       345 Hwy 6 West
NORFOLK VA 23541-1067                                Kirkland, WA 98083-0788                              Batesville, MS 38606-2558



Resurgent Capital Services                           Revenue Recovery Corporation                         TRS Recovery Serivces
P.O. Box 129                                         6207 Summer Avenue                                   P.O. Box 4812
Thorofare, NJ 08086-0129                             P.O. Box 341308                                      Houston, TX 77210-4812
                                                     Memphis, TN 38184-1308


Trace Family Health & IM Clinic                      Tupelo Service Finance                               U. S. Trustee
1002 East Madison                                    1040 Cliff Gookin Blvd, Suite 1                      501 East Court Street, Suite 6-430
Houston, MS 38851-2428                               P.O. Box 1791                                        Jackson, MS 39201-5022
                                                     Tupelo, MS 38802-1791


Terre M. Vardaman                                    WWC Finance                                          Weinstein, Pinson, & Riley
P. O. Box 1326                                       P.O. Box 567                                         2001 Western Avenue
Brandon, MS 39043-1326                               Houston, MS 38851-0567                               Suite 400
                                                                                                          Seattle, WA 98121-3132




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bancorp South                                        CREDIT ACCEPTANCE                                    Portfolio Recovery Associates, LLC
P.O. Box 789                                         25505 WEST 12 MILE RD                                Post Office Box 12914
Tupelo, MS 38802-0749                                SOUTHFIELD, MI 48034                                 Norfolk, VA 23541-2914




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Clay County Medical Center                           End of Label Matrix
835 Medical Center Dr                                Mailable recipients      41
West Point, MS 39773                                 Bypassed recipients       0
                                                     Total                    41
